                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 United States of America               :
                                        :
       v.                               :        No. 3:18-cr-242 (VLB)
                                        :
 Jodi Zils Gagne                        :
       Defendant.                       :         April 2, 2020
                                        :
                                        :
                                        :
                                        :
                                        :

  MEMORANDUM OF DECISION DENYING DEFENDANT’S MOTION TO REDUCE
                       SENTENCE [DKT. 68]

      Before the Court is Defendant Jodi Zils Gagne’s motion to reduce her

sentence pursuant to 18 U.S.C. § 3582 (c)(1)(A)(i). [Dkt. 68]. Defendant first moved

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) based on delays in

treatment of her multiple sclerosis. [Dkt. 68 (Def. Mot. for Reduction of Sent.)]. The

Government opposed Defendant’s motion. [Dkt. 69 (Gov. Mem. in Opp’n. Def. Mot.

to Reduce Sent.)]. Thereafter, Defendant filed three supplemental motions arguing

for compassionate release because of her risk of complications from the SARS-

CoV-2 virus (“COVID-19”) should she become infected. [Dkt. 71, 73, 74 (Def. Suppl.

Mots.)]. The Government also opposed the Defendant’s supplemental motion

based on COVID-19. [Dkt. 72 (Gov. Mem. in Opp’n. Def. Suppl. Mem.)]. For reasons

discussed herein, Defendant’s motion is DENIED.

                                    Background

      On October 10, 2018, Defendant waived her right to indictment and pled

guilty to one count of mail fraud in violation of 18 U.S.C. § 1341. Defendant, a former

                                            1
attorney, used her position as a court-appointed conservator to misappropriate

monies that were intended for conserved persons’ medical care, housing, bills,

personal expenses, and legitimate conservator fees. [Dkt. 22 (PSR) ¶¶ 6-7].1

Instead, the monies were used by Defendant for her own bills and enrichment.

[Ibid.]. Defendant defrauded six victims of a total of $169,402.74. [Id. ¶ 17]. False

statements were submitted to the Bristol Probate Court in furtherance of the

scheme. [Id. at ¶¶ 6, 8, 22.].

       Defendant was diagnosed with multiple sclerosis in 2010. [Id. at ¶ 50.].

Defendant was treating her condition with an injectable medication three times per

day. [Ibid.]. According to the Defendant, a spinal lesion caused numbness in her

feet up to her hips. [Ibid.]. At the time, she described her condition as well

controlled, but that remission or relapse was possible. [Ibid.]. This information was

considered and addressed by the Court at sentencing. The Court declined to grant

the Defendant’s requested downward departure on account of her medical

conditions because her “medical conditions are not ones that cannot be addressed

by the Bureau of Prisons.” [Dkt. 67 (Sent. Tr.) at 63:15-63:20].

       On April 23, 2019, the Court sentenced Defendant to 46 months’

incarceration. [Dkt. 48 (Crim. J)]. The Court extended Defendant’s self-surrender

date until July 22, 2019. [Dkt. 55]. A review of the Bureau of Prison’s (“BoP”) Inmate

Locator shows that she was designated to Federal Correctional Institution




1
  At sentencing, the Court confirmed that Defendant read the presentence report
(“PSR”), including all supplements and addenda. Defendant did not have any
objections to the facts as presented in the PSR and the Court adopted the PSR as
its finding of fact. [Dkt. 67 (Sent. Tr.) at 6:03-6:13].
                                          2
Danbury, a low security facility. See Fed. Bureau of Prisons, Inmate Locator

Service,       BoP         Registration     no.       26024-014,     available       at

https://www.bop.gov/inmateloc/. See Vera v. United States, No. 3:11-CV-00864-

VAB, 2017 WL 3081666, at *3, n. 2 (D. Conn. July 19, 2017) (taking judicial notice of

the inmate locator search). Her estimated release date is October 26, 2022. Ibid.

                       Defendant’s First Motion to Reduce Sentence

       In support of her motion for a reduction of sentence, Defendant argues that

she recently had a relapse of tingling in her right hand. [Dkt. 68 (Def. Mem. in Supp.

Mot for Reduction of Sent.) at 1]. According to the Defendant, she had to wait four

months until she could be seen by a neurologist. [Ibid.]. She states that the BoP

neurologist ordered MRI imaging, but it has not been conducted yet. [Ibid.].

Defendant is “concerned that the untimely delays in her medical treatment may

cause her permanent damage or a loss in mobility.” [Ibid.]. Additionally, Defendant

avers that she does not have access to the diet and vitamins necessary to prevent

relapse. [Id. at 1-2]. Defendant states that she was told that the delay in her initial

care of approximately four months was due to her having “slipped through the

cracks”. [Id. at 2].

       Four months after she began her sentence [Dkt. 54], Defendant requested

compassionate release from the BoP, but has not received a response and more

than thirty days has elapsed. [Ibid.].

                                     Legal Standard

       The First Step Act of 2018 amended the procedural requirements for bringing

a motion to reduce sentence to provide compassionate release. 18 U.S.C. §

3582(c)(1)(A). Because of this amendment, a defendant may move for
                                           3
compassionate release “after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant's behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant's facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

Previously, only the BoP could move for compassionate release and such motions

were rarely filed. See United States v. Rivernider, No. 3:10-CR-222(RNC), 2020 WL

597393, at *2 (D. Conn. Feb. 7, 2020). The amendment expanded access to the

courts but did not alter the substantive standard. See Ibid.; see also United States

v. Ebbers, No. S402CR11443VEC, 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020).


      To consider a sentence reduction for compassionate release, Defendant

must show that “extraordinary and compelling reasons warrant such a reduction.”

18 U.S.C. § 3582(c)(1)(A)(i). By statute, such reduction must be consistent with

applicable policy statements issued by the U.S. Sentencing Commission. §

3582(c)(1)(A). Then, before compassionate release can be granted, the Court must

consider the 18 U.S.C. § 3553 sentencing factors to the extent relevant. Ibid.


      At Congress’s direction, the U.S. Sentencing Commission promulgated

guidance on the circumstances constituting “extraordinary and compelling”

reasons. See 28 U.S.C. § 944(t). As other courts have recognized, the U.S.

Sentencing Commission guidance has not yet been updated to reflect the

liberalization of the procedural requirements. Ebbers, 2020 WL 91399, at *4. The

Application Notes to U.S.S.G. § 1B1.13 explain that a defendant’s medical condition

may constitute “extraordinary and compelling” circumstances when:



                                         4
(A) Medical Condition of the Defendant.--
     (i) The defendant is suffering from a terminal illness (i.e., a serious and
     advanced illness with an end of life trajectory). A specific prognosis of life
     expectancy (i.e., a probability of death within a specific time period) is not
     required. Examples include metastatic solid-tumor cancer, amyotrophic
     lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.>
     [or]
      (ii) The defendant is--
             (I) suffering from a serious physical or medical condition,
             (II) suffering from a serious functional or cognitive impairment, or
             (III) experiencing deteriorating physical or mental health because of
             the aging process,
     that substantially diminishes the ability of the defendant to provide self-
     care within the environment of a correctional facility and from which he or
     she is not expected to recover.

U.S.S.G. 1B1.13, Commentary Application Note 1(A)


      Commentary Application Note 1(D) contains a residual clause to provide

relief for other “extraordinary and compelling reasons” as determined by the

Director of the Bureau of Prisons.


      The defendant bears the burden of showing that she is entitled to a sentence

reduction. Ebbers, 2020 WL 91399, at *4.


                                      Analysis


      The Defendant satisfied the procedural prerequisites to move for a sentence

reduction under § 3582(c)(1)(A) based on her multiple sclerosis, but the motion fails

on the merits because Defendant’s medical condition is not “extraordinary and

compelling.”


      The Court recognizes that “extraordinary and compelling” circumstances

may exist outside of those circumstances delineated by the U.S. Sentencing

Commission, given the advisory nature of the guidelines, United States v. Booker,

                                           5
543 U.S. 220 (2005), and their conflict with the statutory language of the First Step

Act amendments. See United States v. Anton Jepsen, 3:19-cr-73, Dkt. 41 at 7-8

(D.Conn. Apr. 1)(Bryant, J.), United States v. Beck, No. 1:13-CR-186-6, 2019 WL

2716505, at *6 (M.D.N.C. June 28, 2019); United States v. Cantu, No. 1:05-CR-458-1,

2019 WL 2498923, at *3-5 (S.D. Tex. June 17, 2019). The guidelines are nevertheless

helpful in defining the vague standard because the First Step Act did not amend

the substantive standard. Ebbers, N2020 WL 91399, at *4.


       The Middle District of North Carolina considered treatment delays as

“extraordinary and compelling circumstances” in United States v. Beck, No. 1:13-

CR-186-6, 2019 WL 2716505, at *9 (M.D.N.C. June 28, 2019). In Beck, the defendant’s

§ 3582(c)(1)(A) motion corresponded with a civil action over the BoP’s ‘abysmal’

treatment of her invasive breast cancer, which itself resulted in a temporary

injunction to compel the BoP to schedule appointments. Id at 7. The nearly two

years of delay demonstrated ‘indifference’ to Ms. Beck’s cancer treatment which

“likely reached the level of a constitutional violation, creating a significant risk that

her cancer will spread, if it has not already, and compromising her chance of

survival.” Id. at 9.


       Here, considering the U.S. Sentencing Commission guidance, Defendant is

neither terminally ill nor has she shown that her multiple sclerosis “substantially

diminishes [her] ability to provide self-care within the environment of a correctional

facility.” U.S.S.G. 1B1.13, Application Note 1(A). Rather, Plaintiff speculates about

the potentially adverse effect of possible future delays in accessing treatment and

diagnostic imaging. Moreover, the Defendant does not submit any medical

                                           6
evidence to suggest that her condition is substantially different than at the time of

sentencing. Third, the BoP’s purported statement that Defendant “slipped through

the cracks” early in her incarceration tends to show that the BoP recognized a

possible administrative error in her medical treatment plan and will take steps to

address it.


      The type of egregious delay in Beck is not present here. While the

defendant’s   medical   condition   may present      challenges   in   adjusting   to

incarceration, her condition is neither extraordinary nor compelling. A Bureau of

Justice Statistics report found that 40% of jail and prison inmates have a current

chronic medical condition. Laura M. Maruschak, Marcus Berzofsky, & Jennifer

Unangst, U.S. Dep’t of Just., Bureau of Just. Statistics., Medical problems of state

and federal prisoners and jail inmates: 2011-2012 at 1-22, 2 (Feb. 2015) available at

https://www.bjs.gov/index.cfm?ty=pbdetail&iid=5219.


      The Defendant also states that she does not have access to vitamins. [Dkt.

68 (Def. Mem. in Supp. Mot for Reduction of Sent.) at 1-2]. However, Defendant does

not indicate whether she has addressed her special nutritional needs with

custodial and medical staff and that they refused her medically necessary

supplements or their functional equivalent. Defendant does not state whether she

pursued any administrative grievances related to her medical care.


      Accordingly, the Court denies Defendant’s motion for a reduction of

sentence because she has failed to show the existence of “extraordinary and




                                         7
compelling” reasons as it relates to her multiple sclerosis and the BoP’s treatment

of that condition.


      COVID-19


      On March 24, 2020, Defendant filed supplemental authority addressing the

recent COVID-19 public health crisis. [Dkts. 71, 73, 74]. The two cases cited by

Defendant in [Dkt. 71] are distinguishable. Both United States v. Fellela, No. 3:19-

CR-79 (JAM), 2020 WL 1457877 (D. Conn. Mar. 20, 2020) and United States of Am.,

v. Dante Stephens, No. 15-CR-95 (AJN), 2020 WL 1295155 (S.D.N.Y. Mar. 19, 2020)

address bail determinations, not post-conviction motions for a reduction of

sentence.


      On the contrary, this case is akin to United States v. Paul Gileno, No. 3:19-

cr-161-(VAB)-1, 2020 WL 1307108, at *4 (D. Conn. Mar. 19, 2020), where Judge

Bolden denied a defendant’s motion for compassionate release based in part on

risk of complications if the defendant contracted COVID-19. The Government

opposed defendant’s motion. Id. at 3. The defendant had not satisfied the

administrative review requirement. Ibid. Substantively, the court concluded that the

defendant had not shown that “the plan proposed by the Bureau of Prisons is

inadequate to manage the pandemic within Mr. Gileno’s correctional facility, or that

the facility is specifically unable to adequately treat Mr. Gileno.” Ibid.


      The same rationale applies here. Like Gileno, the Defendant has not

requested relief from the warden of her facility, nor has Defendant shown that the

BoP cannot adequately manage the pandemic or treat her to a reasonable degree.


                                           8
      As a threshold matter, Defendant has not satisfied the requirement under 18

U.S.C. § 3582(c)(1)(A) to first request that the BoP file a motion on her behalf and

then show that thirty days have passed without any BoP action. See Gileno, 2020

WL 1307108, at *4.


      The Court cannot conclude that the Defendant is excused from the

requirements of BoP’s administrative procedure for requesting compassionate

release based on the COVID-19 pandemic generally. Rather, as the Defendant notes

[Dkt. 73, Ex. 2]; [Dkt. 74 at 6], U.S. Attorney General William P. Barr issued a new

policy to the BoP on March 26, 2020, encouraging greater use of home confinement

where appropriate. Mem. for Director of Bureau of Prisons: Prioritization of Home

Confinement As Appropriate in Response to COVID-19 Pandemic, Office of

Attorney General, (March 26, 2020). Instead of demonstrating futility, the Attorney

General directed the BoP to analyze inmate’s health and other risk factors in

considering eligibility for home confinement.


      Defendant does not present the “unique circumstances” warranting excusal

of the exhaustion requirement considered by the Southern District of New York in

United States v. Perez, 17-cr-513-3, at 2 (S.D.N.Y. Apr. 1, 2020) [Dkt. 74, Ex. 4]. In

Perez, the defendant had less than three weeks remaining on his sentence, thus,

“pursuing the administrative process would be a futile endeavor; he is unlikely to

receive a final decision from the BOP, and certainly will not see 30 days lapse

before his release date.” Id. at 5.




                                          9
       Even if the Court were to conclude that exhaustion of administrative

remedies was excused, the Defendant’s motion fails on the merits. Defendant has

not presented information to show that her specific medical conditions,

medications, and conditions of confinement at FCI Danbury are inclined to

uniquely and adversely affect her to the degree sufficient to establish

“extraordinary and compelling” reasons. Nor has the Defendant shown that the

BoP’s response to confirmed cases at FCI Danbury has been inadequate from a

medical standpoint. Notably, the Defendant’s motion states that prison officials

have “lockdown” FCI Danbury for 14 days, which is a preventative measure. [Dkt.

74 at 2].


       This Court’s recent decision in United States v. Anton Jepsen, No. 3:19-cv-

73 (VLB), Dkt. 41(D.Conn. Apr. 1, 2020) is also distinguishable on several fronts.

First, Mr. Jepsen had less than eight weeks left to serve on a nine-month sentence

of incarceration for a Grade C violation of supervised release. Id. at 11. By contrast,

Defendant has over two and a half years left to serve on her sentence.


       Second, Mr. Jepsen satisfied the procedural requirements of the First Step

Act after his request for relief was denied, both by the warden and by the BoP itself.

Id. at 5-6.


       Third, Mr. Jepsen produced medical evidence showing that he had multiple

chronic conditions, some of which were poorly controlled, and specifically placed

him at a heightened risk for severe complications in the custodial environment at

the Donald W. Wyatt Detention Facility. Id. at 7. Difficulty stabilizing Mr. Jepsen’s


                                          10
health was previously noted in the record, at one point, necessitating a

continuance. Id. at 3. Moreover, at Mr. Jepsen’s February 2020 sentencing, the

Court specifically addressed the need of a period of incarceration to provide him

necessary medical stabilization, which could no longer be effectively achieved with

the COVID-19 pandemic. Id. at 11; see also § 3553(a)(2)(D).


      Accordingly, even if Defendant had exhausted administrative review at the

BoP, the Defendant has not shown “extraordinary and compelling” reasons to

reduce her sentence.


      18 U.S.C. § 3553(a) factors


      Because Defendant has not demonstrated “extraordinary and compelling”

reasons for a reduction of sentence, the Court will only briefly address the § 3553(a)

sentencing factors.


      The Defendant faced a statutory maximum sentence of 20 years’

imprisonment (18 U.S.C. § 1341) and an advisory guideline range of 41-51 months.

[Dkt. 67 (Sent. Tr.) at 60:14-60:21]. The guideline sentence imposed reflects the

serious nature of the Defendant’s offense and the resultant human harm, which

was significant and predatory, given her position of trust as a court-appointed

conservator. At sentencing, the Court rejected the Defendant’s request for home

confinement because it would not deter the Defendant or other fiduciaries from

fraud and would be too lenient and disproportionate to the harm she caused. [Dkt.

67 (Sent. Tr.) at 63:06-64:05]. As was the case at sentencing, the Defendant’s




                                         11
medical conditions are not among those that cannot be addressed by the BoP. Id.

at 63:18-63:20.


      The Court concludes that these factors remain equally applicable now. The

Defendant has been incarcerated for just over eight months, or less than twenty

percent of her sentence. A sentence of home confinement would not reflect the

seriousness of the offense or foster respect for the law.


                                    Conclusion


      For these reasons, the Court DENIES Defendant’s motions for a reduction in

sentence.




                                                 IT IS SO ORDERED

                                                ____/s/__________________

                                                Hon. Vanessa L. Bryant
                                                United States District Judge


Dated at Hartford, Connecticut: April 2, 2020




                                        12
